Citation Nr: 0920698	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-24 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel
 




INTRODUCTION

The Veteran had active service from January 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for the 
above-referenced claims.  

In his August 2007 Appeal to the Board of Veterans' Appeals 
(VA Form 9), the Veteran requested a Board hearing at the RO.  
In February 2008, the Veteran submitted notice to the RO that 
he no longer wanted a hearing.  Therefore, the request for a 
Board hearing at the RO is deemed withdrawn and the Board 
will continue with the appeal.  See 38 C.F.R. § 20.704(d) 
(2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no competent medical evidence that the Veteran's 
current bilateral hearing loss is etiologically related to 
his period of active service.

2.  The Veteran's current tinnitus was not incurred in or 
aggravated during his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.09, 3.385 (2008).


2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in December 2005, the Veteran was notified of 
the information and evidence necessary to substantiate his 
claims.  VA told the Veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letter 
dated in January 2008, wherein VA informed the Veteran as to 
the type of evidence necessary to establish a disability 
rating or effective date.  Adequate notice has been provided 
to the veteran prior to the transfer and certification of his 
case to the Board, and thus, compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
met.  Nonetheless, with respect to the Dingess notice 
requirements, in light of the Board's denial of the Veteran's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  He 
was provided a VA audiological examination in March 2006.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain organic diseases of the 
nervous system, such as hearing loss, may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of the laws administered by VA when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at lest three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  The failure to meet 
these criteria at the time of the veteran's separation from 
active service is not necessarily a bar to service connection 
for hearing loss disability.  A claimant may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is causally related to service.  See 38 C.F.R. § 3.303(d); 
see also Hensley v. Brown, 5 Vet. App. 155, 160 (1993); Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995).

The threshold for normal hearing is from 0 to 20 decibels and 
the higher threshold levels indicate some degree of hearing 
loss.  Hensely, 5 Vet. App. at 157.  The criteria of 38 
C.F.R. § 3.385 operates only to establish when a hearing loss 
can be service connected.  Hensely, 5 Vet. App. at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met, a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.


The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

The Merits of the Claims

The Veteran essentially contends that he currently has 
bilateral hearing loss and tinnitus as a result of his 
military service.  He states that he experienced noise 
exposure while serving as a heavy equipment driver during 
World War II, which involved exposure to loud noise from 
machine guns.  It is his contention that his current hearing 
loss and tinnitus is attributable to this military noise 
exposure.   

The Veteran's service personnel records confirm his service 
January 1943 to January 1946 in the U.S. Army.  His military 
occupational specialty is listed as a heavy truck driver.

The Veteran's service medical records were obtained and are 
negative for a diagnosis of a hearing disability during 
service.  The December 1942 enlistment report of medical 
examination reveals a score of 20 out of 20, bilaterally, on 
a whisper voice test.  The January 1946 separation report of 
medical examination reveals a score of 15 out of 15, 
bilaterally, on a whisper voice test.  These reports do not 
include audiometric testing results.  

The Board notes that the Veteran's military noise exposure 
was conceded by the RO in the March 2006 rating decision.




The RO obtained a private medical record that shows that the 
Veteran underwent an audiologic examination in August 2005.  
On examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
75
80
LEFT
30
40
75
90
90

Speech audiometry revealed speech recognition ability of 72 
percent, bilaterally.  A diagnosis and opinion were not 
included in the examination report.

In March 2006, the Veteran underwent a VA examination, at 
which time the claims file was reviwed.  The Veteran's 
service treatment records were noted to reflect a normal 
whisper test in December 1942.  The Veteran reported 
difficulty understanding speech since he was in the military.  
He was noted to have a history of occupational noise exposure 
following his separation from active duty.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
75
90
100
LEFT
35
60
80
95
105

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 36 percent in the left ear.  
The diagnosis was moderate to profound sensorineural hearing 
loss in the right ear and mild to profound sensorineural 
hearing loss in the left ear.  The VA examiner stated that 
without detailed audiometric records from when the Veteran 
was in the military, he could not assess the relationship 
between the Veteran's hearing loss and his military noise 
exposure without resorting to mere speculation.



With regards to the tinnitus claim, the Veteran reported 
having had tinnitus for five to fifteen years.  The VA 
examiner opined that it was less likely as not that the 
tinnitus was due to military noise exposure, based on the 
fact that reported date of onset of the tinnitus did not 
coincide with the dates of the Veteran's military service.  
The examiner stated that he could not opine as to the 
relationship between the tinnitus and the hearing loss 
without resorting to mere speculation.  

VA medical treatment records, dated from May 2004 to November 
2008, show that the Veteran underwent treatment for unrelated 
conditions.

Hearing Loss 

Having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's claim for service connection for bilateral 
hearing loss.  

The Board first notes that as the evidence does not show that 
the Veteran manifested hearing loss to a degree of 10 percent 
or more within one year of separation from service, there is 
no basis for awarding hearing loss on a presumptive basis. 

In regard to direct service connection, while the medical 
evidence shows that the Veteran currently suffers from 
hearing loss as defined by 38 C.F.R. § 3.385, such medical 
evidence does not demonstrate that his current hearing loss 
is etiologically related to his period of active service.  
Initially, the Board notes that the Veteran's service 
treatment records, specifically the January 1946 separation 
examination report, are negative for findings of impaired 
hearing or diagnoses regarding the Veteran's ears or hearing.  
The Board also points out that the Veteran was not diagnosed 
with hearing loss until August 2005, more than sixty years 
after his separation from active service.  Accordingly, his 
claim has not been established based on the legal presumption 
given for diseases that manifest within one year from the 
date of separation.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since active 
duty service can be considered as evidence against a claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Indeed, there is no medical opinion establishing a medical 
nexus between the Veteran's current hearing loss and his 
military noise exposure.  Although the Veteran underwent a VA 
audiologic examination in March 2006, the VA examiner was 
unable to render a medical opinion as to the etiology of the 
Veteran's hearing loss without resorting to mere speculation 
due to the lack of in-service audiometric testing.  The Board 
acknowledges that the service treatment records do not show 
that the Veteran underwent audiometric testing during his 
period of active service.  Nonetheless, the Board reiterates 
that the clinical evaluation of the Veteran's ears at the 
time nearest his separation was negative for a diagnosed 
hearing condition.  The record is negative for any competent 
medical evidence to suggest otherwise or medical evidence 
relating his current disability to in-service noise exposure.  
In essence, there is no medical opinion of record 
etiologically relating the Veteran's bilateral hearing loss 
to his military service.  See Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498. (1995).  

Given the absence of competent evidence in support of the 
Veteran's claim, for the Board to conclude that the Veteran 
has bilateral hearing loss that was incurred as a result of 
his period of active service would be speculation, and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
claim for service connection in this instance must be denied.  

Tinnitus

With regards to the claim for tinnitus, the Board finds that 
preponderance of the evidence is against the claim for 
service connection.  The Board notes that the first report of 
tinnitus was not until the Veteran filed his claim in October 
2005, nearly sixty years after his separation from service.  
During the March 2006 VA examination, the Veteran reported 
having had tinnitus for five to fifteen years, which 
indicates that his tinnitus first manifested many decades 
after his period of active service.  The Board reiterates 
that evidence of a prolonged period without medical complaint 
and the amount of time that elapsed since active duty service 
can be considered as evidence against a claim.  Maxson, 230 
F.3d at 1333.

In further consideration of this issue, the Board gives 
significant weight to the March 2006 VA audiologic 
examination report.  The Board finds competent and probative 
the VA examiner's opinion that the Veteran's tinnitus is less 
likely as not related to his period of active service.  The 
weight given the VA examiner's opinion is appropriate given 
that the March 2006 opinion was definitive, based upon a 
complete review of the Veteran's entire claims file, and 
supported by detailed rationale.  Accordingly, it is found to 
carry significant weight.  Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims files and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000).  The Veteran has not provided any competent medical 
evidence to rebut the opinion against his claim or otherwise 
diminish its probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).  

Consideration was given to the Veteran's own statements in 
support of his claim that his hearing loss and tinnitus were 
caused by his military service, and the Board is sympathetic 
to the Veteran's contentions.  While he is certainly 
competent to describe the extent of his current 
symptomatology and his military experiences, there is no 
evidence that he possess the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical causation.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).   

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for bilateral hearing loss and tinnitus.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


